DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
step (i) is missing from the claimed steps.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 - 24 are rejected under 35 U.S.C. 101 because Step 1: Is the claimed invention a statutory category of invention?
Claims 1, 20 - 21 are directed to a method for facilitate communication (Step 1, Yes). 

Step 2A, Prong 1: Does the claim recite an abstract idea?
Re claims 1, 20 and 21, the limitation of steps:
receiving an HU voice signal originating at the HU device; providing the HU voice signal to an automated speech recognition (ASR) engine operated by the at least a first processor on the AU device;  generating first text captions corresponding to the HU voice signal using the ASR engine; presenting the first text captions via the first display; automatically determining a trigger time at which a most recently generated portion of the first text captions fails to meet a first accuracy threshold; only for HU voice signal received after the trigger time, transmitting the HU voice signal to a relay; and a relay remote from the AU device, the relay including a second processor that runs software to perform operations including: (i) presenting the HU voice signal to a human call assistant (CA); (ii) generating CA generated text captions for the HU voice signal presented to the CA based on CA input; and (iii) transmitting the CA generated text captions to the AU communication device to be presented on the first display.  The method steps, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  This type of mental process can be practically performed in the human mind, for example, a human transcriber could manually perform the following steps: receiving an HU voice signal; providing the HU voice signal; generating first text captions; presenting the first text captions; determining a trigger time at fails to meet a first accuracy threshold; (i) presenting the HU voice signal to a human call assistant (CA); (ii) generating CA generated text captions for the HU voice signal; (iii) transmitting/communicate to the CA generated text captions to the AU.  The human transcriber may mentally generating an accuracy value of a caption (i.e. performing mental observations, evaluations, and judgements).  The mere nominal recitation of at least one processor performing these steps does not take the claim limitation outside of the mental processes grouping. Thus, the claim recites a mental process (Step 2A, Prong 1: yes).
The Revised Guidance provides that "[c]ertain methods of organizing human activity" including "managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions" are abstract ideas. 84 Fed. Reg. 50, 52.  Claims 1, 20 and 21 recite that method for facilitate communication between first and second user.  The human activity includes obtaining conversations, transcribing conversations, accessing transcription accuracy and present the conversation to a transcriptionist and update the transcriptions (Step 2A, Prong 1: yes).

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
Per the 2019 Revised Patent Subject Matter Eligibility Guidance, if a claim as a whole integrates the recited judicial exception into a practical application of that exception, a claim is not "directed to" a judicial exception. Alternatively, a claim that does not integrate a recited judicial exception into a practical application is directed to the exception. Evaluating whether a claim integrates an abstract idea into a practical application is performed by a) identifying whether there are any additional elements recited in the claim beyond the abstract idea, and b) evaluating those additional elements individual and in combination to determine whether they integrate the abstract idea into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. Exemplary considerations indicative that an additional element (or combination of elements) may have or has not been integrated into a practical application are set forth in the 2019 PEG.
With respect to the instant claims, claims 1, 2, 3, 5, 6, 7, 8, 10, 12, 13, 14, 15, 16, 19 and 20 - 21 recite the additional elements of: HU AU CA devices, an automated speech recognition (ASR) engine, a first / second processor, a first / second display, a first / second speaker, a speaker, a microphone, portable computing device. The limitations of the first and second devices and microphone configured to obtain the voice signal consist of mere data acquisition which is extra solution activity that does not provide a practical application of an abstract method.  The limitation of a device/ a display / speaker used to display and/or output a transcription and audio consists of a step of generic data output which is a form of insignificant extra solution activity. The limitation of the ASR engine is recited in high level of generality.
The claimed invention is directed towards revoicing (repeating) a voice signal, which may be 'exercised' without the use of technology or the claimed invention, and the claimed steps are either generic to technology or lack a specific nonconventional algorithm for performing the steps.  The claimed steps recite merely the high level function or result of the function, without specific technical steps to achieve them, where the recitation is either a generic and well-known computing step.  It is particularly noted that the use of a computing device "as a tool" to perform an abstract method and steps that only amount to extra solution activity are indicated in the 2019 PEG as examples that an additional element has not been integrated into a practical application.  Even in combination, the recited additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits, such as an improvement to a computing system, on practicing the abstract idea (STEP 2A, Prong 2: NO). 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
claims 1, 2, 3, 5, 6, 7, 8, 10, 12, 13, 14, 15, 16, 19 and 20 - 21 recite the additional elements of: HU AU CA devices, an automated speech recognition (ASR) engine, a first / second processor, a first / second display, a first / second speaker, a speaker, a microphone, portable computing device set forth above for Step 2A, Prong 2.  Regarding these limitations: Applicant's specification only describes these features in a highly generic manner by stating that " device 14 may include a computer, a smart phone, a smart tablet, etc., that can facilitate audio communications with other devices" in the Applicant’s published application, para. [0119].  The claim lacks any description of specific algorithms to generate the automated accuracy value and ASR engine. There is no indication in the Specification that Applicant have achieved an advancement or improvement in voice signal recording technology and ASR technology. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “persistently generating first text captions corresponding to the HU voice signal subsequent to the first time that are presented on both the first and second displays on the second display.”  It’s unclear how to display first and second displays on the second display.
Claim 3 recites “wherein the at least a first processor includes a first processor and a second processor, the AU device is a portable computing device, the AU device including the first processor, a relay remote from the AU device including the second processor.”   It’s unclear how to include a first processor and a second processor into the first processor.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 14 and 17 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) and Miyamoto et al. (US 2007/0126926 A1) .
Re claims 1, 20, 21:
1. Cloran teaches a communication system for enabling communication between an assisted user (AU) and a hearing user (HU) where the HU uses an HU device to communicate via voice with the AU (Cloran, fig. 1, 110, 120, 130), the system comprising: 
at least a first processor; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor generates text captions from speech data by performing operations (Cloran, figs. 1 – 2; [0009]; [0012]) including: 
receiving an HU voice signal that originated at the HU device (Cloran, [0010]); 
providing the HU voice signal to an automated speech recognition (ASR) engine (Cloran, [0030], “Automatic transcription system”; [0032]); 
generating first text captions corresponding to the HU voice signal using the ASR engine (Cloran, Abstract); 
presenting the first text captions via a first display associated with an AU's communication device (Cloran, [0048], “the user interface through which a call participant views the real-time transcript”; [0034], “transcript of the conference call is shown to at least one of the participants 110, 120, and 130 or other parties (not shown) via a user interface in substantially real time”); 
a first accuracy threshold (Cloran, [0032], “below a particular threshold”; [0048] – [0051]); 
only for HU voice signal received after the first time, presenting the HU voice signal to a human call assistant (CA) (Cloran, [0032], “below a particular threshold”; [0048] – [0051]); 
(ii) generating CA generated text captions associated with the HU voice signal received after the first time based on CA input (Cloran, [0051], “When a user flags a transcription segment as "bad," or if double-checking determines that an original transcription may be inaccurate or if automated double-checking is not resolved with a satisfactory level of confidence, a "correction work unit" is generated by the system, such as at service factory 320 or 420. This work unit is sent to appropriately trained and skilled analysts”; [0034]; from para. [0048], “Transcript Correction”); and 
(iii) sending the CA generated text captions to the AU communication device to be presented on the first display (Cloran, [0055], “The web portal server receives the updated transcription and sends that update to the web client either as its response or an event”).

20. Cloran teaches a communication system for enabling communication between an assisted user (AU) and a hearing user (HU) where the HU uses and HU device to communicate with the AU (Cloran, fig. 1, 110, 120, 130), the system comprising: 
an portable wireless AU device including: a first display; at least a first processor linked to the first display; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor generates text captions from speech data by performing operations (Cloran, figs. 1 – 2; [0009]; [0012]; [0010], “laptop computer 126”; [0034], “a mobile computing”) including: 
receiving an HU voice signal originating at the HU device (Cloran, [0010]); 
providing the HU voice signal to an automated speech recognition (ASR) engine (Cloran, [0030], “Automatic transcription system”; [0032]); 
generating first text captions corresponding to the HU voice signal using the ASR engine (Cloran, Abstract); 
presenting the first text captions via the first display (Cloran, [0048], “the user interface through which a call participant views the real-time transcript”; [0034], “transcript of the conference call is shown to at least one of the participants 110, 120, and 130 or other parties (not shown) via a user interface in substantially real time”); 
a first accuracy threshold (Cloran, [0032], “below a particular threshold”; [0048] – [0051]); 
only for HU voice signal received after the trigger time, transmitting the HU voice signal to a relay; and a relay remote from the AU device, the relay including a second processor that runs software to perform operations (Cloran, fig. 1) including: 
(i) presenting the HU voice signal to a human call assistant (CA); (ii) generating CA generated text captions for the HU voice signal presented to the CA based on CA input (Cloran, [0051], “When a user flags a transcription segment as "bad," or if double-checking determines that an original transcription may be inaccurate or if automated double-checking is not resolved with a satisfactory level of confidence, a "correction work unit" is generated by the system, such as at service factory 320 or 420. This work unit is sent to appropriately trained and skilled analysts”; [0034]; from para. [0048], “Transcript Correction”); and 
(iii) transmitting the CA generated text captions to the AU communication device to be presented on the first display (Cloran, [0055], “The web portal server receives the updated transcription and sends that update to the web client either as its response or an event”).

21. Cloran teaches an assisted user's (AU's) captioned device for use by an assisted user when communicating with a hearing user (HU) using a hearing user's (HU's) device (Cloran, fig. 1, 110, 120, 130), the AU's device comprising: 
a display; at least a first processor linked to the display; a first memory having stored thereon software such that, when the software is executed by the at least a first processor, the at least a first processor generates text captions from speech data by performing operations (Cloran, figs. 1 – 2; [0009]; [0012]) including: 
receiving an HU voice signal originating at the HU device (Cloran, [0010]); 
providing the HU voice signal to an automated speech recognition (ASR) engine (Cloran, [0030], “Automatic transcription system”; [0032]); 
generating first text captions corresponding to the HU voice signal using the ASR engine (Cloran, Abstract); 
presenting the first text captions via the display (Cloran, [0048], “the user interface through which a call participant views the real-time transcript”; [0034], “transcript of the conference call is shown to at least one of the participants 110, 120, and 130 or other parties (not shown) via a user interface in substantially real time”); 
a first accuracy threshold (Cloran, [0032], “below a particular threshold”; [0048] – [0051]); 
only for HU voice signal received after the trigger time (Cloran, [0051]): 
(i) transmitting the HU voice signal to a relay; (ii) receiving CA generated text captions corresponding to the HU voice signal transmitted to the relay (Cloran, [0051], “When a user flags a transcription segment as "bad," or if double-checking determines that an original transcription may be inaccurate or if automated double-checking is not resolved with a satisfactory level of confidence, a "correction work unit" is generated by the system, such as at service factory 320 or 420. This work unit is sent to appropriately trained and skilled analysts”; [0034]; from para. [0048], “Transcript Correction”); and 
(iii) presenting the CA generated text captions via the display (Cloran, [0055], “The web portal server receives the updated transcription and sends that update to the web client either as its response or an event”).

Cloran teaches an automated speech recognition (ASR) engine operated by a server (Cloran, [0030], “Automatic transcription system”; [0032]).  Cloran does not explicitly disclose providing the HU voice signal to an automated speech recognition (ASR) engine operated by the at least a first processor on the AU device.   Willett et al. (US 20150279352 A1) teaches a mobile device is described which is adapted for automatic speech recognition (ASR) (Willett, Abstract).   Willett teaches providing the HU voice signal to an automated speech recognition (ASR) engine operated by the at least a first processor on the AU device (Willett, Abstract; fig. 1, “Local ASR”).  Therefore, in view of Kahn, it would have been obvious to one of ordinary skill in the art, at the time of invention was made, to modify the method/apparatus described in Cloran, by providing the local transcription system as taught by Willett, in order to reduce the load of the server, increase the responsiveness and usable without network connectivity.

Cloran does not explicitly disclose automatically determining a first time at which the most recently generated portion of the first text captions fails to meet a first accuracy threshold.  Miyamoto teaches a hybrid-captioning system for editing captions for spoken utterances within video includes an editor-type caption-editing subsystem, a line-based caption-editing subsystem, and a mechanism.  Miyamoto further only when the first text captions fail to meet the first accuracy threshold (Miyamoto, [0026], “if the certainty or accuracy level of the voice recognition results is relatively low (i.e., not above a threshold), then the mechanism 106 selects the editor-type subsystem 102 to provide subsequent editing and generation of the corresponding captions”; [0030]; [0051], “if the initial voice recognition yielded matching greater than the threshold in part 504 … the character strings represent the matching of the captions to the section 
of the video 108 in question, with respect to temporal positioning or timestamping thereof.”).  Therefore, in view of Miyamoto, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by assessing the accuracy level of the transcription as taught by Miyamoto, in order to provide good caption results for any communication session regardless of whether the voice recognition yields accurate results or not (Miyamoto, [0007]) and provide most appropriate for captions having such high degrees of voice recognition accuracy or certainty (Miyamoto, [0013]).

Re claim 2:
2. The communication system of claim 1 further including a second display, the at least a first processor further performing operations including, persistently generating first text captions corresponding to the HU voice signal subsequent to the first time that are presented on both the first and second displays on the second display, the CA input including corrections of errors in the captions presented on the second display (Cloran, fig. 3, 340; from para. [0048] – [0054]; i.e., [0048], “if the user providers a correction to a portion of the transcript, the original transcription of that audio chunk is marked as "bad," the original text is replaced in each user interface, and the performance data for the analyst(s) who originally transcribed the text are updated”).

Re claims 3 – 8:
3. The communication system of claim 1 wherein the at least a first processor includes a first processor and a second processor, the AU device is a portable computing device (Cloran, figs. 1 – 2; [0009]; [0012]; [0010], “laptop computer 126”; [0034], “a mobile computing”), the AU device including the first processor, a relay remote from the AU device including the second processor, the first processor running the ASR engine to receive the HU voice signal originating at the HU device (Willett, Abstract; fig. 1, “Local ASR”), generate the first text captions, present the first text captions on the first display, and automatically identify the first time (Cloran, fig. 3, 340; from para. [0048] – [0054]; i.e., [0048], “if the user providers a correction to a portion of the transcript, the original transcription of that audio chunk is marked as "bad," the original text is replaced in each user interface, and the performance data for the analyst(s) who originally transcribed the text are updated”).

4. The communication system of claim 3 wherein the first processor further performs an operation of transmitting the HU voice signal received after the first time to the remote relay (Cloran, [0048] – [0054]).

5. The communication system of claim 4 further including a second display, the first processor further performing operations including, persistently generating first text captions for HU voice signal received subsequent to the first time that are presented on the first display and that are also transmitted after the first time to the relay, the second processor presenting the captions received after the first time on the second display (Cloran, fig. 3, 340; from para. [0048] – [0054]; i.e., [0048], “if the user providers a correction to a portion of the transcript, the original transcription of that audio chunk is marked as "bad," the original text is replaced in each user interface, and the performance data for the analyst(s) who originally transcribed the text are updated”).

6. The communication system of claim 5 wherein the CA input includes corrections of errors in the captions presented on the second display (Cloran, fig. 3, 340; from para. [0048] – [0054]; i.e., [0048], “if the user providers a correction to a portion of the transcript, the original transcription of that audio chunk is marked as "bad," the original text is replaced in each user interface, and the performance data for the analyst(s) who originally transcribed the text are updated”).

7. The communication system of claim 6 wherein the relay further includes a first speaker, the second processor providing the HU voice signal to the CA by broadcasting the HU voice signal via the first speaker (Cloran, Abstract, “listen to the audio”; [0032], “an analyst listens to the …”).

8. The communication system of claim 7 wherein the AU device further includes a second speaker, the first processor broadcasting the HU voice signal to the AU via the second speaker (Cloran, [0023]; [0029]).

Re claim 9:
9. The communication system of claim 1 wherein the at least a first processor generates confidence factors for captioned text and automatically determines accuracy based on the confidence factors (Cloran, [0032]; [0049] – [0050]).

Re claim 10:
10. The communication system of claim 9 further including a second display, the at least a first processor further performing operations including, persistently generating first text captions for HU voice signal received subsequent to the first time that are presented on both the first display and the second display and, wherein, low confidence text presented on the second display is visually distinguished from other text presented on the second display (Cloran, [0050], “They have an incentive, therefore, to provide good work product in the first instance, but also to check those segments marked as "bad" or "incorrect," and to learn from their mistakes”).

Re claim 11:
11. The communication system of claim 1 wherein the AU device is a wireless communication device.
Cloran does not explicitly disclose a wireless communication.  Willett teaches the missing limitation: The communication system of claim 1 wherein the AU device is a wireless communication device (Willett, [0019]; [0049]).    Therefore, in view of Willett, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by providing wireless communication in order to increase mobility of the user.

Re claims 12 - 14:
12. The communication system of claim 3 wherein the AU device further includes a speaker linked to the first processor and wherein the first processor further performs an operation to broadcast the HU voice signal via the speaker (Cloran, Abstract, “listen to the audio”; [0032], “an analyst listens to the …”)
.
13. The communication system of claim 1 further including a second display and a speaker, the at least a first processor further performing operations including, persistently generating first text captions for HU voice signal received subsequent to the first time that are presented on both the first display and the second display, and broadcasting the HU voice signal received after the first time via the speaker to the CA and, wherein the CA input includes corrections of errors in the captions presented on the second display (Cloran, fig. 3, 340; from para. [0048] – [0054]; i.e., [0048], “if the user providers a correction to a portion of the transcript, the original transcription of that audio chunk is marked as "bad," the original text is replaced in each user interface, and the performance data for the analyst(s) who originally transcribed the text are updated”).

14. The communication system of claim 1 wherein the at least a first processor includes first and second processors, the further including a relay remote from the AU device, the relay further including a call assistant (CA) workstation including an interface device, a second memory, and at least a second processor linked to the interface device and the second memory, the second memory having stored thereon software such that, when the software is executed by the at least a second processor, the at least a second processor receives the HU voice signal after the first time, presents the HU voice signal to the CA, generates CA generated text captions associated with the HU voice signal based on CA input via the interface device, and transmits the CA generated text captions to the AU device (Cloran, fig. 3, 340; from para. [0048] – [0054]).

Re claim 17:
17. The communication system of claim 1 wherein first text captions are presented via the display regardless of whether or not the first text captions meet the first accuracy threshold (Cloran, [0048], “the user interface through which a call participant views the real-time transcript”; [0034], “transcript of the conference call is shown to at least one of the participants 110, 120, and 130 or other parties (not shown) via a user interface in substantially real time”; [0055], “The web portal server receives the updated transcription and sends that update to the web client either as its response or an event”).

Re claims 18 – 19:
18. The communication system of claim 1 wherein the AU device further includes a selectable input that, when selected at a second time, causes the at least a first processor to present the HU voice signal to the CA to generate CA generated text captions thereafter irrespective of an accuracy of the first text captions prior to the second time (Cloran, [0033], “The system preferably offers users a continuously variable level approach to managing the fidelity of the transcription, either automatically or at the request of the user. Using this approach, the web portal allows users to view the transcript while the conference is occurring. A first level of transcription is performed through machine-based transcription, or automated transcription. Then, in the various user interfaces, a leader or other participant in the conference call is able to click a portion of the transcript that he or she feels is not accurate. That segment of the transcript is then re-transcribed either using the next better level of fidelity of service, or by a particular level of service that the user selected when marking the segment as not being accurate, as will be understood by those skilled in the art in view of this disclosure. The caller or leader would only be charged for the higher levels of service for the segments of the transcript that were identified as needing it”).

19. The communication system of claim 18 further including a second display wherein, upon selection of the selectable input, the at least a first processor persistently uses the ASR engine to generate first text captions subsequent to the selection and presents the first text captions to the CA via the second display to be error corrected (Cloran, [0050], “They have an incentive, therefore, to provide good work product in the first instance, but also to check those segments marked as "bad" or "incorrect," and to learn from their mistakes”; Abstract, “listen to the audio”; [0032], “an analyst listens to the …”; [0051], “When a user flags a transcription segment as "bad," or if double-checking determines that an original transcription may be inaccurate or if automated double-checking is not resolved with a satisfactory level of confidence, a "correction work unit" is generated by the system, such as at service factory 320 or 420. This work unit is sent to appropriately trained and skilled analysts”; [0034]; from para. [0048], “Transcript Correction”).

Re claims 22 – 24:
22. The communication system of claim 21 wherein the ASR engine continues to generate first text captions after the trigger time where that are presented via the display.  23. The communication system of claim 22 wherein the at least a first processor further, only for first text captions corresponding to HU voice signal transmitted to the relay, transmits the first text captions to the relay.  24. The communication system of claim 22 wherein the step of presenting the CA generated text captions via the display includes using the CA generated text captions to perform in line corrections to the first text captions previously presented on the display (Cloran, [0011], “As the conference call proceeds, timestamps 154, speaker tags 156, and transcript 158 scroll in browser 150”; [0048], “the user interface through which a call participant views the real-time transcript”; [0034], “transcript of the conference call is shown to at least one of the participants 110, 120, and 130 or other parties (not shown) via a user interface in substantially real time”; [0055], “The web portal server receives the updated transcription and sends that update to the web client either as its response or an event”; [0035], “Newly transcribed passages and newly issued corrections are provided as updates to the user interface in substantially real time”).

Claims 15 – 16 are rejected under 35 U.S.C. 103 as being unpatentable over Cloran et al. (US 2010/0063815 A1) in view of Willett et al. (US 2015/0279352 A1) and Miyamoto et al. (US 2007/0126926 A1) as applied to claim 14 above, and further in view of Engelke et al. (US 2001/0005825 A1).
Re claim 15:
Cloran does not explicitly disclose a revoicing feature. Engelke teaches Cloran’s deficiency; specifically, the communication system of claim 14 wherein the relay further includes a microphone, the CA input including the CA revoicing the HU voice signal into the microphone, the second processor running another ASR trained to the CA's voice to generate CA voice captions (Engelke, [0024]; [0026]). Therefore, in view of Engelke, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the method/system described in Cloran, by providing the revoicing feature, since revoicing by the call assistant overcomes a current limitation of computer speech recognition programs that they currently need to be trained to a particular speaker and  thus, cannot currently handle direct translation of speech from a variety of users (Engelke, [0004]).

Re claim 16:
16. The communication system of claim 15 wherein the CA workstation includes a second display, the CA voice captions are presented on the second display, the second processor further receiving CA error corrections via the interface device and generating the CA generated text captions (Engelke, [0024]; [0026]).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 20 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 16, 27,28 and 29 of copending Application No. 16858201 (‘201) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘201.
Claims 1, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 14 of U.S. Patent No. 10,748,523 (‘523). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘523.
Claims 1, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 14, 21, 23, 29, 34, 48 of copending Application No. 16/147029 (‘029) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘029.
Claims 1, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,6,9,14,17,24,26,36,59,64 of copending Application No. 16/537196 (‘196) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘196.
Claims 1, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,2,6,15,61,62,63,65,67,68 of copending Application No. 14/632257 (‘257) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘257.
Claims 1, 20 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 24, 27 – 28, 31 of copending Application No. 17/486375 (‘375) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the more specific claims of ‘375.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK YIP whose telephone number is (571)270-5048. The examiner can normally be reached Monday thru Friday; 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XUAN THAI can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACK YIP/Primary Examiner, Art Unit 3715